United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-3906
                                     ___________

Dean R. Berg,                         *
                                      *
            Appellant,                *
                                      *
     v.                               * Appeal from the United States
                                      * District Court for the District
Jo Anne B. Barnhart,                  * of North Dakota.
Commissioner of Social Security,      *
                                      *      [UNPUBLISHED]
            Appellee.                 *
                                 ___________

                               Submitted: September 23, 2005
                                  Filed: December 7, 2006
                                   ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges
                           ___________

PER CURIAM.

       Dean R. Berg appeals the district court’s1 order affirming the denial of disability
insurance benefits and supplemental security income. In Berg’s December 2000 and
May 2001 applications, he alleged disability since October 1996 from chronic back
pain, headaches, depression, and anxiety. He later changed his alleged onset date to
August 1998, the date his previous application for benefits had been finally denied.
After a hearing, an administrative law judge (ALJ) determined that (1) Berg’s


      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.
diagnosed conditions were severe, but not of listing-level severity; (2) his allegations
of disability were not entirely credible; (3) he had the residual functional capacity
(RFC) to perform light work with additional limitations, e.g., he was limited to non-
technical, non-complex work, and thus he could not perform his past relevant work;
but (4) he could perform the requirements of factory-assembler and information-clerk
positions, jobs that a vocational expert identified as consistent with his RFC. After
the Appeals Council denied review, the district court affirmed, and this appeal
followed.

       We conclude that the ALJ’s credibility findings are entitled to deference. See
Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005) (this court defers to ALJ’s
credibility determination so long as it is supported by good reasons and substantial
evidence). We also reject Berg’s contention that the ALJ should have adopted Dr.
Michael Martire’s RFC opinion. Although Dr. Martire is a specialist and had a long-
term treating relationship with Berg, see 20 C.F.R. §§ 404.1527(d), 416.927(d) (2005)
(factors to be used in weighing medical opinions), his physical examination findings
were for the most part unremarkable; he treated Berg conservatively; MRIs and x-rays
revealed no objective basis for the degree of Berg’s alleged pain and limitations; and
Berg himself admitted that another doctor had found him capable of returning to his
former job as a truck driver, which the vocational expert characterized as medium to
heavy work, see Ellis v. Barnhart, 392 F.3d 988, 994-95 (8th Cir. 2005) (medical
source opinions are considered in assessing RFC, but final RFC determination is for
Commissioner; treating physician’s opinion is entitled to controlling weight if it is
well supported by medically acceptable diagnostic testing and not inconsistent with
other substantial evidence in record).

       Berg’s challenge to the ALJ’s RFC findings likewise fails. As noted, the record
contained little objective medical evidence to support Berg’s alleged physical
limitations, and Berg admitted that one doctor had found him capable of returning to
medium-to-heavy work. The ALJ’s RFC determination is further supported by those

                                          -2-
of the agency reviewing physicians and psychologists. See Stormo v. Barnhart, 377
F.3d 801, 807 (8th Cir. 2004) (in determining RFC, ALJ must consider medical
records, observations of treating physicians and others, and claimant’s own
description of his limitations).

       While the record contains evidence that Berg has chronic pain, for which he has
consistently sought treatment, and that he has had difficulty dealing with the pain, we
find substantial evidence to support the ALJ’s determination that Berg is not disabled.
See Brown v. Barnhart, 390 F.3d 535, 541 (8th Cir. 2004) (while there is no doubt
claimant has pain, important question is severity of pain); Guilliams, 393 F.3d at 801
(even if inconsistent conclusions may be drawn from evidence, Commissioner’s
decision will be upheld if it is supported by substantial evidence on record as whole).
Berg’s remaining arguments, some of which he failed to develop, provide no basis for
reversal. Accordingly, we affirm.
                        ______________________________




                                         -3-